Exhibit 10.12
 


EMPLOYMENT AGREEMENT
 
               This EMPLOYMENT AGREEMENT (“Agreement”) is entered into this 1st
day of May, 2007 by and between Ningbo Keyuan Plastic Co., Ltd., a PRC company
located at Qingshi Industrial Zone, the Economy & Technology Development
District, Ningbo City, Zhejiang Province, PRC 315803  ("Party A"), and Mr.
Chunfeng Tao, a PRC resident, born on June 16, 1967, with the PRC ID No.
440902670616043 and serving as the legal representative of Party A ("Party B"),
 
WITNESSETH
 
               WHEREAS, the parties hereto desire to enter into this Agreement
to define and set forth the terms and conditions of the employment of Party B by
Party A;
 
               NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth below, it is hereby covenanted and agreed by both parties
as follows:


              Term


              This is an open-ended agreement. The effective date of this
Agreement is May 1, 2007 (“Effective Date”).


              Scope of Duties


              Party A hereby employs Party B as the general manager of Party A
(“General Manager”) and Party B agrees to serve in such capacity and assume
other duties and responsibilities as may be mutually agreed upon by both
parties. Party B shall perform his duties in satisfactory manner and Party A is
authorized to adjust Party B’s position and evaluation standards based on Party
B’s performance.


              Working Location


              Based on specific needs, Party A will assign Party B to work in
the office location of Party A’s headquarters, subsidiaries, controlling
affiliates or any other branches.


              Working Schedule


              The working schedule of Party B shall comply with applicable PRC
laws. Based on Party B’s duties, Party B’s working hours shall be calculated
under the Integrated Working Hour Computation System (rather than the Standard
Hours System and Flexible Hours System). If Party B is reassigned to a different
position, the computation system shall be changed accordingly.


              Vacation


              Party A adopts a vacation policy which complies with the PRC laws
and is adjusted in accordance with its specific needs. Party B has the full
right to enjoy all the national legal holidays under relevant PRC regulations.


              Compensation


          1) Party B shall be compensated for his services in accordance with
the mutual agreements between Party A and Party B which shall correspond with
Party B’s position and duties.
 

--------------------------------------------------------------------------------



 
          2) Party B’s compensation may be adjusted in accordance with the
change of Party B’s position in the company.


          3) Party B shall be paid no later than the fifteen (15th) day of each
month for his services in the previous month. Party A shall withhold personal
income tax for Party B before payment.


              Social Insurance


          1) Party B shall pay part of the premium for his social insurance,
which shall be deducted by Party A from Party B’s salary.
 
          2) Party B shall be entitled to reasonable medical treatment for any
disability or occupational disease during the term of this Agreement, as
determined by applicable PRC laws and the local government regulations.
 
               Labor Protection, Working Condition and Prevention of
Occupational Disease
 
          1) Party A shall provide Party B with labor protection in accordance
with applicable PRC laws.
 
          2) Party B shall strictly comply with relevant safety regulations,
operation standards and procedures of PRC.


               Discipline and Reward


          1) Party B shall perform his duties in compliance with Party A’s
working discipline and employee manual.


          2) Party A shall train Party B in the beginning of his employment.


               Amendment


          1) This Agreement may be amended by mutual agreement of both parties.
Any amendment shall not become effective without written consent by both
parties.
 
          2) This amend of this Agreement shall comply with applicable
provisions of PRC law.


               Remedies and Termination


          1) The termination, cancellation and extension of this Agreement shall
be conducted in compliance with the Labor Employment Law of the People’s
Republic of China, as well as relevant provincial and municipal regulations.


          2) Any working transfer shall be conducted in accordance with the
mutual agreement of both parties. Remedies shall be paid following such
transfer.


          3) Party B shall give Party A a thirty (30) day notice prior to the
termination of this Agreement and a three (3) day notice during the trial
period.
 
 

--------------------------------------------------------------------------------


 
          4) Party B can not unilaterally terminate this Agreement before
returning all of Party A’s assets used by Party B during the term. Party A shall
be entitled to remedy for any loss or damage resulting from Party A’s unilateral
termination without notification.


               Miscellaneous


          1) Party B shall keep confidential all of Party A’s trade and
technology secrets, and refrain from participating in any entity or business
activity which might have a conflict of interest with Party A. After the
termination of this Agreement, Party B shall continue to comply with the
confidentiality requirements.


          2) Both parties shall enter into a training agreement contemplating
the service period. If the service period is longer than the term of this
Agreement, the term shall be extended to the last day of the service period.


          3) Party B shall give Party A a minimum of six (6) month notice in
written form prior to any resignation. Whether the resignation formality is duly
conducted shall be mutually determined by both parties. Party B’s employment is
not terminated unless all formalities are completed.


               Notice


       Any notice required or permitted to be given under this Agreement shall
be in writing and be delivered in person or by mail to the addresses as provided
in this Agreement. One party shall immediately notify the other in writing upon
any change of address.


               Warranties and Representations


                      Party B warrants and represents as follows:


          1) Party B is not affiliated to or in any form of employment
relationship with any other entity, organization or individual. Party B shall
indemnify Party A against any loss or damage arising from Party B’s employment
or personnel disputes with any other entity, organization or individual.


          2) Party B is not in violation of any duty or responsibility to any
other entity by entering into this Agreement.


          3) Party B full acknowledges the terms and provision of this Agreement
before signing.


          4) Party B will not enter into any employment relationship with any
other entity, organization or individual during the term of this Agreement.


          5) Party B enters into this Agreement on his own will.


               Confidentiality Obligation


                       [Please see the Confidentiality Agreement]
 
               Non-Compete


          1) For a period ending two (2) years after the termination date of
this Agreement, Party B shall neither engage in any identical or similar
business as Party A, nor disclose any of Party B’s trade secrets to any
enterprise, individual or other third party which is competing, directly or
indirectly, with Party A. Party B is also prohibited from joining any enterprise
that is directly or indirectly competing with Party A.
 

--------------------------------------------------------------------------------




 
          2) For a period ending two (2) years after the termination date of
this Agreement, Party B shall not, for his own or any other entity’s interest,
engages in or attempts to engage in any of the following activities:


          a) solicit or attempt to solicit any of Party A’s employees, either in
position or have left Party A within a year, to participate in any of the
activities as provided in Sub-section One of this provision;
 
          b) solicit, persuade or contact Party A’s clients ( “clients” means
those enterprises or individuals having trading relations with Party A for a
period of two (2) years before Party B officially leaves Party A), or solicit
Party A’s clients to terminate or reduce its normal business activities with
Party A, or accept orders or business which originally belongs to Party A in the
ordinary course of business.


          c) upon violation of this provision by Party B, Party B shall
unconditionally pay a penalty fee of RMB 200,000 to Party A; If the loss or
damage suffered by Party A exceeds RMB 200,000, Party A shall have the right to
claim for the extra amount from Party B. Upon mutual agreement, the amount of
the penalty fee is foreseeable and can be pre-determined by both parties without
subjecting to any court order or arbitration award.


          d) as consideration, Party A shall pay Party B a non-competition fee
as provided below:


                          Amount of the fee: RMB 500,000
                          Method of payment: Lump sum payment after two (2)
years from Party B’s termination date


               Mediation and Arbitration


          1)  Party B may seek assistance or advice from the union if Party B
considers his legal interest is infringed.


          2) Any controversy, claim or dispute arising out of or relating to
this Agreement shall be resolved by negotiation first, if the dispute can not be
resolved through negotiation, such dispute shall be settled by arbitration in
accordance with relevant PRC laws and local regulations.


               Whole Agreement


                      The terms and provisions in this Agreement constitute the
whole agreement between both parties and shall have the same effect as the rules
and regulations as established by Party A.


          1) Any amendment of this Agreement shall be effective in written form
by both parties.
 
          2) Any training agreement (if any) does not become void or
unexercisable due to the termination of this Agreement.


          3) This Agreement is made in duplicate with each party holding a copy.



--------------------------------------------------------------------------------








                       Party A:      Ningbo Keyuan Plastic Co., Ltd.
 
                       Party B:      Chunfeng Tao


                           Date:       May 1, 2007





